DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant’s remarks, see page 7, filed August 19, 2022, with respect to claims 1 and 10 have been fully considered and are persuasive.  The objection of claims 1 and 10 has been withdrawn. 
REASONS FOR ALLOWANCE
 Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 1, as interpreted, Snader (US 3891414) discloses an electrostatic precipitator apparatus comprising: a housing having an inlet, into which gas is introduced, and an outlet from which the gas is discharged; a collection module installed in the housing (Fig. 1) and comprising a plurality of discharge electrodes (col. 4, ll. 10-11; Fig. 1), to which a voltage is applied, and a plurality of collection electrodes (col. 4, l. 5; Fig. 1) disposed between the plurality of discharge electrodes, the plurality of collection electrodes coupled to a ground; a roller (sprockets 52) connected to an adsorption belt to move the adsorption belt (col. 4, l. 33 – col. 5, l. 10); and a scraper (scrapers 22) configured to scrape off dust attached on the adsorption belt to separate the dust from the adsorption belt (col. 4, l. 1 - col. 8, l. 11).  However, Snader fails to teach or remotely suggest “a washing water feeder configured to spray washing water to the collection module; and a washing water treatment device disposed beneath the collection module to accommodate the washing water dropped from the collection module, the washing water treatment device comprising: a reservoir configured to accommodate the washing water; an adsorption belt in an endless-track form.”
Additionally, one of ordinary skill in the art would have not considered modifying the prior art of record to include the washing water treatment device because objective evidence disclosed in the prior art of record does not indicate a motivation to include the washing water treatment device comprising the limitations stated above.  Therefore, claim 1 teaches over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        August 30, 2022

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776